        Case 4:19-cv-00016-BMM Document 41 Filed 05/11/20 Page 1 of 2



                IN THE UNITED STATE DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

RAY CARPENTER, JR.,
                                                    CV-19-16-GF-BMM
 Plaintiff,
      vs.

CCA OF TENNESSEE, LLC et al.,                   ORDER DISMISSING
                                             DEFENDANT ROBERT TODD
 Defendants.                                    KELSEY WITHOUT
                                                   PREJUDICE

      Plaintiff Ray Carpenter and Defendant Robert Todd Kelsey, having filed a

Stipulated Motion to Dismiss Defendant Robert Todd Kelsey Without Prejudice,

and good cause appearing therefore the parties’ Stipulated Motion is hereby

GRANTED. Defendants Robert Todd Kelsey is hereby dismissed without

prejudice. All Defendants having been dismissed, this case is hereby closed.

      DATED this 11th day of May, 2020.
        Case 4:19-cv-00016-BMM Document 41 Filed 05/11/20 Page 2 of 2




Order Dismissing Defendant
Robert Todd Kelsey Without Prejudice
Page 2
